Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/14/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4. Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations ………wherein 5the test patterns are arranged in a plurality of groups of test patterns to be applied to the integrated circuit in a specified order; applying the groups of test patterns in the specified order; which render the claim indefinite.
It is not clear from the claim recitation and the instant specification (paragraphs [0017] and [0065]), what the specified order being recited is and whether “a specified order” and “the specified order” refer to the same.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. Claim 12 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Desineni et al (US 2009/0132976 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 12, Desineni et al (US 2009/0132976 A1) teaches, a method, comprising: receiving a plurality of test patterns to be applied to an integrated circuit (figure 5, paragraph [0025]), wherein the test patterns are arranged in a plurality of groups of test patterns to be applied to the integrated circuit in a specified order (paragraphs [0025], [0030] In step 230, test patterns to test the subset are created, generated, or identified (see FIG. 6 for more details).Test patterns may include existing patterns, patterns generated without knowledge of the subset, patterns generated targeting the subset, patterns optimized for the subset and subsequent analysis. The test pattern set may be made up of a combination of patterns. While it is advantageous for the same type of fault testing to be 
    PNG
    media_image2.png
    200
    327
    media_image2.png
    Greyscale
performed on different paths or sub-paths of a path, it is possible to use different fault types on different paths or sub-paths of a path. During test, not all patterns in the test pattern set may be applied to any particular integrated circuit chip); applying the groups of test patterns in the specified order (element 272, figure 6; Desineni et al further teaches, existing test patterns 270 are generated during a previous step 230, 274 or 276. Alternatively, in step 272, the existing test patterns 270 are altered by optimizing for the subset, reordering, truncating, or changing expects or measures (paragraph [0041]); and detecting a failure during performance of the tests, stopping and indicating the integrated circuit is defective responsive to the failure (figure 5 and paragraph [0036]).
Regarding the limitations, “test patterns are arranged in a plurality of groups of test patterns to be applied to the integrated circuit in a specified order; applying the groups of test patterns in the specified order”, please see the 112 rejection above.
For examination purposes as best understood by the examiner, these limitations are being interpreted as test patterns being generated and applied in an order or reorder (for example see Desineni et al paragraph [0041]).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1, 3-6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al (US 2009/0132976 A1) and in view of Podder et al (US 20140289579 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 1, Desineni et al (US 2009/0132976 A1) teaches, A method, comprising: identifying a first test pattern to test an integrated circuit (paragraph [0025] and figure 5, wherein the integrated circuit (element 100) has an area of semiconductor substrate on which it is to be fabricated, wherein the area is conceptually divided into a grid of subareas (area is divided by the signal paths 105), and wherein the first test pattern exercises circuit paths within a first subset of the subareas (paragraph [0025], step 215, figure 5); 
    PNG
    media_image2.png
    200
    327
    media_image2.png
    Greyscale
subareas ([0030] In step 230, test patterns to test the subset are created, generated, or identified (see FIG. 6 for more details).Test patterns may include existing patterns, patterns generated without knowledge of the subset, patterns generated targeting the subset, patterns optimized for the subset and subsequent analysis. The test pattern set may be made up of a combination of patterns. While it is advantageous for the same type of fault testing to be performed on different paths or sub-paths of a path, it is possible to use different fault types on different paths or sub-paths of a path. During test, not all patterns in the test pattern set may be applied to any particular integrated circuit chip); 
Regarding the limitation, determining that at least one of subareas in the second subset is excluded from the first subset, Desineni et al teaches (signal path selection criteria include, but are not limited to…… (viii) paths having specified areas, (ix) paths in specified regions of the chip,.. (xi) paths having specific layout patterns and (xii) paths having specific physical design environment (such as adjacent wiring), structure, feature or defect sensitivity; paragraph [0025]).

Desineni et al fails to explicitly teach verbatim, including the second test pattern in a first group of tests to be applied to the integrated circuit prior to other test patterns responsive to determining that at least one of the subareas in the second subset is excluded from the first subset.
However Desineni et al further teaches, In step 260, the subset is changed or adapted based on feedback generated from other steps of the invention. For example, feedback from step 225 based on feature distribution and coverage may indicate additional paths should be added with specific feature content. Feedback from steps 220, 230, 235, 240, 245, and 250 may be based on test coverage, design element coverage, fault coverage, defect type coverage, feature coverage and distribution, yield, fail counts or fail rate, sample sizes, analysis results, suspect feature (paragraph [0038]).
Podder et al (US 20140289579 A1) teaches, reordering test patterns from a test pattern set used to test an integrated circuit using productivity indices of test patterns. Productivity indices are determined for the test pattern included in the test pattern set. The test pattern set includes a first test pattern and a second test pattern appearing later than the first test pattern. The productivity indices for a first test pattern included in the test pattern set and a second test pattern included in the test pattern set are compared. If the productivity index of the second test pattern is higher than the productivity index of the second test pattern, the first test pattern and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
the second test pattern are swapped in the test pattern set so that the second test pattern appears earlier than the first test pattern in a modified test pattern set (paragraph [0008]). In some embodiments, the test pattern set is divided into multiple groups. A set number of test patterns with the lowest productivity indices are selected from a current group. A set number of test patterns with the highest productivity indices are selected from a next group. The productivity indices of the selected test patterns from the current group are compared to the productivity indices of the selected test patterns from the next group. The test patterns from the selected test patterns that have larger productivity indices than the test patterns from the selected test patterns from the next group are swapped (paragraph [0009]).
Podder et al further teaches, FIG. 5 is a flowchart illustrating a method of reordering test patterns for increased efficiency, (please see paragraphs [0047], [0051], [0056] for additional details). 
As taught by Podder et al first, group of test patterns (up to N) ranked according to their productivity index are swapped as shown in figure 5. These patterns are used to test an 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al by providing a method for swapping the test patterns as taught by Podder et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the reorganizing or removing test patterns in a set of test patterns so that a higher fault coverage can be attained with test patterns that appear earlier in the set of test patterns as taught by Podder et al (paragraph [0046]).

Regarding dependent claim 3, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Desineni et al further teaches, existing test patterns 270 are generated during a previous step 230, 274 or 276. Alternatively, in step 272, the existing test patterns 270 are altered by optimizing for the subset, reordering, truncating, or changing expects or measures (paragraph [0041]).
Regarding the limitation identifying a third test pattern that exercises circuit paths within a third subset of the subareas,  Desineni et al teaches (paragraph [0025], step 215, figure 5) and ([0030] In step 230, test patterns to test the subset are created, generated, or identified (see FIG. 6 for more details). Test patterns may include existing patterns, patterns generated without knowledge of the subset, patterns generated targeting the subset, patterns optimized for the subset and subsequent analysis. The test pattern set may be made up of a combination of 
Regarding the limitation, determining that at least one of subareas in the third subset is excluded from the first subset and the second subset, Desineni et al teaches (signal path selection criteria include, but are not limited to…… (viii) paths having specified areas, (ix) paths in specified regions of the chip, .. (xi) paths having specific layout patterns and (xii) paths having specific physical design environment (such as adjacent wiring), structure, feature or defect sensitivity; paragraph [0025]).
Desineni et al fails to explicitly teach verbatim, including the third test pattern in a first group of tests to be applied to the integrated circuit prior to other test patterns responsive to determining that at least one of the subareas in the third subset is excluded from the first subset and the second subset.
However Desineni et al teaches In step 260, the subset is changed or adapted based on feedback generated from other steps of the invention. For example, feedback from step 225 based on feature distribution and coverage may indicate additional paths should be added with specific feature content. Feedback from steps 220, 230, 235, 240, 245, and 250 may be based on test coverage, design element coverage, fault coverage, defect type coverage, feature coverage and distribution, yield, fail counts or fail rate, sample sizes, analysis results, suspect feature (paragraph [0038]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Podder et al (US 20140289579 A1) teaches, reordering test patterns from a test pattern set used to test an integrated circuit using productivity indices of test patterns. Productivity indices are determined for the test pattern included in the test pattern set. The test pattern set includes a first test pattern and a second test pattern appearing later than the first test pattern. The productivity indices for a first test pattern included in the test pattern set and a second test pattern included in the test pattern set are compared. If the productivity index of the second test pattern is higher than the productivity index of the second test pattern, the first test pattern and the second test pattern are swapped in the test pattern set so that the second test pattern appears earlier than the first test pattern in a modified test pattern set (paragraph [0008]). In some embodiments, the test pattern set is divided into multiple groups. A set number of test patterns with the lowest productivity indices are selected from a current group. A set number of test patterns with the highest productivity indices are selected from a 
Podder et al further teaches, FIG. 5 is a flowchart illustrating a method of reordering test patterns for increased efficiency, (please see paragraphs [0047], [0051], [0056] for additional details). 
As taught by Podder et al, the group of test patterns (up to N) ranked according to their productivity index are swapped as shown in figure 5. These patterns are used to test an integrated circuit using productivity indices of test patterns and the test patterns are swapped based on their productivity index and included in the current group of test patterns.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al by providing a method for swapping the test patterns (groups of test patterns) as taught by Podder et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the reorganizing or removing test patterns in a set of test patterns so that a higher fault coverage can be attained with test patterns that appear earlier in the set of test patterns as taught by Podder et al (paragraph [0046]).

Regarding dependent claim 4, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.


Regarding dependent claim 5, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Podder et al further teaches, wherein identifying the first test pattern to test the integrated circuit further comprises identifying the first test pattern which exercises circuit paths through a greatest number of subareas relative to other test patterns (paragraph [0046]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al by providing a set of test patterns that result in a higher fault coverage with a fewer number of patterns as taught by Podder et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that reorganizing or removing test patterns in a set of test patterns so that a higher fault coverage can be attained with test patterns that appear earlier in the set of test patterns, as taught by Podder et al (paragraph [0046]).
Regarding dependent claim 6, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Podder et al further teaches, wherein identifying the second test pattern further comprises identifying the second test pattern which exercises circuit paths through a greatest number of subareas excluded from the first test pattern (paragraphs [0008], [0009], [0047], [0051], and [0056]; these patterns are different from each other, scan different area of the chip and each of them are ranked by their productivity index).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al by providing a set of test patterns that result in a higher fault coverage with a fewer number of patterns as taught by Podder et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that reorganizing or removing test patterns in a set of test patterns so that a higher fault coverage can be attained with test patterns that appear earlier in the set of test patterns, as taught by Podder et al (paragraph [0046]).

Regarding dependent claim 8, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Desineni et al further teaches, further comprising applying the first group of tests to an integrated circuit to identify defects in the integrated circuit (element 235, figure 5).

Regarding dependent claim 10, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Desineni et al further teaches, annotating an integrated circuit definition file with location data to identify which subareas a given circuit path passes through (paragraph [0024], [0041], [0045]; In step 275, a subset test netlist from the test netlist for the entire integrated circuit (or section thereof) is created and in step 276, test patterns are generated using the subset netlist. This new set of test patterns becomes test patterns in step 271).

Regarding dependent claim 11, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Desineni et al further teaches, wherein the test patterns in the first group of tests contact all portions of the grid  (paragraph, [0039], feedback from step 225 based on feature distribution and coverage may indicate additional paths should be added with specific feature content. Feedback from steps 220, 230, 235, 240, 245, and 250 may be based on test coverage, design element coverage, fault coverage, defect type coverage, feature coverage and distribution, yield, fail counts or fail rate, sample sizes, analysis results, suspect feature [0038]; For example, step 260 may be repeated until feature distribution and coverage meets the requirements of the statistical analysis in step 245).
7. Claims 2, 7, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al (US 2009/0132976 A1), Podder et al (US 20140289579 A1) and in further view of Sato et al (US 2009/0082979 A1).
Regarding dependent claim 2, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Desineni et al and Podder et al fail to teach, wherein the area is conceptually divided into the grid of subareas based on a minimum particle contaminant size.
Sato et al teaches, A defect analyzer has a region dividing section configured to divide a defect analyzing region of a wafer into a plurality of grid squares, the wafer having a circuit pattern formed thereon, a pattern feature quantity extracting section configured to extract a pattern feature quantity based on design data of the circuit pattern for each of the grid squares, a region classifying section configured to classify the plurality of grid squares into a plurality of groups based on the pattern feature quantities, a defect coordinate matching section configured to match defect information having been detected in the defect analyzing region with the defect analyzing region, a defect size distribution calculating section configured to calculate a defect size distribution in each of the plurality of groups, a distribution comparing section configured to compare the defect size distribution and a predetermined estimation distribution in each of the plurality of groups and calculate a difference, and a region extracting section configured to output the defect information corresponding to the group having the difference equal to or smaller than the threshold value (abstract).
Sato et al further teaches, the pattern feature quantity extracting section 13 extracts, from the pattern feature quantity storing unit 22, a pattern feature quantity having been converted to a number for each divided region (grid square). The pattern feature quantity is, for example, at least one selected from the coverage factor (=wiring area/grid square area) of a pattern, the perimeter of the pattern, a defect size based on a critical area analysis, and so on. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al and Podder et al by providing a grid square area taking into consideration the particle size as taught by Sato et al (paragraph [0078]).
One of the ordinary skill in the art would have been motivated to make such a modification to prevent chip failure due to particulate foreign matter as taught by Sato et al (paragraph [0076]).

Regarding dependent claim 7, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 1.
Desineni et al and Podder et al combined teach the area is conceptually divided into a grid of subareas and identifying a first group of tests, and a second grid of subareas smaller than the subareas of the first grid and identifying a second group of tests (please see rejection of claim 1, and Desineni et al ([0025], [0041]) and Podder et al teach test patterns with different fault detection coverage which can be swapped and reordered for increased efficiency (please see paragraphs [0008], [0009],[0047], [0051], [0056] for additional details)). 
As taught by Podder et al first, second and third group of test patterns (up to N) ranked according to their productivity index are swapped as shown in figure 5. These patterns are used to test an integrated circuit using productivity indices of test patterns and the test patterns are swapped based on their productivity index and included in the current group of test patterns.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al by providing a method for swapping the test patterns as taught by Podder et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the reorganizing or removing test patterns in a set of test patterns so that a higher fault coverage can be attained with test patterns that appear earlier in the set of test patterns as taught by Podder et al (paragraph [0046]).
Desineni and Podder fails to teach, wherein the area is conceptually divided into a first grid of subareas based on a size greater than a minimum particle contaminant size. 

Sato et al further teaches, the pattern feature quantity extracting section 13 extracts, from the pattern feature quantity storing unit 22, a pattern feature quantity having been converted to a number for each divided region (grid square). The pattern feature quantity is, for example, at least one selected from the coverage factor (=wiring area/grid square area) of a pattern, the perimeter of the pattern, a defect size based on a critical area analysis, and so on. The pattern feature quantity can be determined from design data (mask data) (paragraph [0075]).For example, as shown in FIG. 2, wires having a width of 1 .mu.m are formed like belts at intervals of 1 .mu.m in a 5 .mu.m grid square. When the size of a particle (particulate foreign matter) adhering to the grid square is less than 1 .mu.m, a chip failure does not occur wherever 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al and Podder et al by providing a grid square area taking into consideration the particle size as taught by Sato et al (paragraph [0078]).
One of the ordinary skill in the art would have been motivated to make such a modification to prevent chip failure due to particulate foreign matter as taught by Sato et al (paragraph [0076]).

Regarding dependent claim 9, Desineni et al (US 2009/0132976 A1) and Podder et al (US 20140289579 A1) teach the method of claim 8.
Desineni et al and Podder et al fail to teach, wherein the defects include extrinsic defects caused by particle contaminants.
(US 2009/0082979 A1) teaches, A defect analyzer has a region dividing section configured to divide a defect analyzing region of a wafer into a plurality of grid squares, the wafer having a circuit pattern formed thereon, a pattern feature quantity extracting section configured to extract a pattern feature quantity based on design data of the circuit pattern for each of the grid squares, a region classifying section configured to classify the plurality of grid squares into a plurality of groups based on the pattern feature quantities, a defect coordinate matching section configured to match defect information having been detected in the defect analyzing region with the defect analyzing region, a defect size distribution calculating section configured to calculate a defect size distribution in each of the plurality of groups, a distribution comparing section configured to compare the defect size distribution and a predetermined estimation distribution in each of the plurality of groups and calculate a difference, and a region extracting section configured to output the defect information corresponding to the group having the difference equal to or smaller than the threshold value (abstract).
Sato et al further teaches, the pattern feature quantity extracting section 13 extracts, from the pattern feature quantity storing unit 22, a pattern feature quantity having been converted to a number for each divided region (grid square). The pattern feature quantity is, for example, at least one selected from the coverage factor (=wiring area/grid square area) of a pattern, the perimeter of the pattern, a defect size based on a critical area analysis, and so on. The pattern feature quantity can be determined from design data (mask data) (paragraph [0075]).For example, as shown in FIG. 2, wires having a width of 1 .mu.m are formed like belts at intervals of 1 .mu.m in a 5 .mu.m grid square. When the size of a particle (particulate foreign matter) adhering to the grid square is less than 1 .mu.m, a chip failure does not occur wherever 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al and Podder et al by providing a grid square area taking into consideration the particle size as taught by Sato et al (paragraph [0078]).
One of the ordinary skill in the art would have been motivated to make such a modification to prevent chip failure due to particulate foreign matter as taught by Sato et al (paragraph [0076]).
8. Claims 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al (US 2009/0132976 A1) and in view of Sato et al (US 2009/0082979 A1).
Regarding dependent claim 13, Desineni et al (US 2009/0132976 A1) teaches the method of claim 12.
Desineni et al fails to teach, wherein the failure is a result of a defect, and wherein the defect comprises extrinsic defects caused by particle contaminants.
(US 2009/0082979 A1) teaches, A defect analyzer has a region dividing section configured to divide a defect analyzing region of a wafer into a plurality of grid squares, the wafer having a circuit pattern formed thereon, a pattern feature quantity extracting section configured to extract a pattern feature quantity based on design data of the circuit pattern for each of the grid squares, a region classifying section configured to classify the plurality of grid squares into a plurality of groups based on the pattern feature quantities, a defect coordinate matching section configured to match defect information having been detected in the defect analyzing region with the defect analyzing region, a defect size distribution calculating section configured to calculate a defect size distribution in each of the plurality of groups, a distribution comparing section configured to compare the defect size distribution and a predetermined estimation distribution in each of the plurality of groups and calculate a difference, and a region extracting section configured to output the defect information corresponding to the group having the difference equal to or smaller than the threshold value (abstract).
Sato et al further teaches, the pattern feature quantity extracting section 13 extracts, from the pattern feature quantity storing unit 22, a pattern feature quantity having been converted to a number for each divided region (grid square). The pattern feature quantity is, for example, at least one selected from the coverage factor (=wiring area/grid square area) of a pattern, the perimeter of the pattern, a defect size based on a critical area analysis, and so on. The pattern feature quantity can be determined from design data (mask data) (paragraph [0075]).For example, as shown in FIG. 2, wires having a width of 1 .mu.m are formed like belts at intervals of 1 .mu.m in a 5 .mu.m grid square. When the size of a particle (particulate foreign matter) adhering to the grid square is less than 1 .mu.m, a chip failure does not occur wherever 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al and Podder et al by providing a grid square area taking into consideration the particle size as taught by Sato et al (paragraph [0078]).
One of the ordinary skill in the art would have been motivated to make such a modification to prevent chip failure due to particulate foreign matter as taught by Sato et al (paragraph [0076]).

Regarding independent claim 14, Desineni et al (US 2009/0132976 A1) teaches, a method, comprising: identifying a first test pattern to test an integrated circuit (paragraph [0025]), wherein the integrated circuit (element 100)  has an area of semiconductor substrate on which it is to be fabricated (area is divided by the signal paths 105), and wherein the first test 
Desineni et al fail to teach, wherein the area is conceptually divided into a grid of subareas based on a minimum particle contaminant size.
Sato et al (US 2009/0082979 A1) teaches, A defect analyzer has a region dividing section configured to divide a defect analyzing region of a wafer into a plurality of grid squares, the wafer having a circuit pattern formed thereon, a pattern feature quantity extracting section configured to extract a pattern feature quantity based on design data of the circuit pattern for each of the grid squares, a region classifying section configured to classify the plurality of grid squares into a plurality of groups based on the pattern feature quantities, a defect coordinate matching section configured to match defect information having been detected in the defect analyzing region with the defect analyzing region, a defect size distribution calculating section configured to calculate a defect size distribution in each of the plurality of groups, a distribution comparing section configured to compare the defect size distribution and a predetermined estimation distribution in each of the plurality of groups and calculate a difference, and a region extracting section configured to output the defect information corresponding to the group having the difference equal to or smaller than the threshold value (abstract).
Sato et al further teaches, the pattern feature quantity extracting section 13 extracts, from the pattern feature quantity storing unit 22, a pattern feature quantity having been converted to a number for each divided region (grid square). The pattern feature quantity is, for example, at least one selected from the coverage factor (=wiring area/grid square area) of a pattern, the perimeter of the pattern, a defect size based on a critical area analysis, and so on. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al and Podder et al by providing a grid square area taking into consideration the particle size as taught by Sato et al (paragraph [0078]).
One of the ordinary skill in the art would have been motivated to make such a modification to prevent chip failure due to particulate foreign matter as taught by Sato et al (paragraph [0076]).
s 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al (US 2009/0132976 A1), Sato et al (US 2009/0082979 A1) and in further view of Podder et al (US 20140289579 A1). 
Regarding dependent claim 15, Desineni et al (US 2009/0132976 A1) and Sato et al (US 2009/0082979 A1) teach the method of claim 14.
Desineni et al further teaches, identifying a second test pattern that exercises circuit paths within a second subset of the subareas ([0030] In step 230, test patterns to test the subset are created, generated, or identified (see FIG. 6 for more details).Test patterns may include existing patterns, patterns generated without knowledge of the subset, patterns generated targeting the subset, patterns optimized for the subset and subsequent analysis. The test pattern set may be made up of a combination of patterns. While it is advantageous for the same type of fault testing to be performed on different paths or sub-paths of a path, it is possible to use different fault types on different paths or sub-paths of a path. During test, not all patterns in the test pattern set may be applied to any particular integrated circuit chip); 
Regarding the limitation, determining that at least one of subareas in the second subset is excluded from the first subset, Desineni et al further teaches (signal path selection criteria include, but are not limited to…… (viii) paths having specified areas, (ix) paths in specified regions of the chip, .. (xi) paths having specific layout patterns and (xii) paths having specific physical design environment (such as adjacent wiring), structure, feature or defect sensitivity, paragraph [0025]; existing test patterns 270 are generated during a previous step 230, 274 or 276. Alternatively, in step 272, the existing test patterns 270 are altered by optimizing for the subset, reordering, truncating, or changing expects or measures (paragraph [0041]).

However Desineni et al teaches In step 260, the subset is changed or adapted based on feedback generated from other steps of the invention. For example, feedback from step 225 based on feature distribution and coverage may indicate additional paths should be added with specific feature content. Feedback from steps 220, 230, 235, 240, 245, and 250 may be based on test coverage, design element coverage, fault coverage, defect type coverage, feature coverage and distribution, yield, fail counts or fail rate, sample sizes, analysis results, suspect feature (paragraph [0038]).
Podder et al (US 20140289579 A1) teaches, reordering test patterns from a test pattern set used to test an integrated circuit using productivity indices of test patterns. Productivity indices are determined for the test pattern included in the test pattern set. The test pattern set includes a first test pattern and a second test pattern appearing later than the first test pattern. The productivity indices for a first test pattern included in the test pattern set and a second test pattern included in the test pattern set are compared. If the productivity index of the second test pattern is higher than the productivity index of the second test pattern, the first test pattern and the second test pattern are swapped in the test pattern set so that the second test pattern appears earlier than the first test pattern in a modified test pattern set (paragraph [0008]). In some embodiments, the test pattern set is divided into multiple groups. A set number of test patterns with the lowest productivity indices are selected from a current group. A set number of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
test patterns with the highest productivity indices are selected from a next group. The productivity indices of the selected test patterns from the current group are compared to the productivity indices of the selected test patterns from the next group. The test patterns from the selected test patterns that have larger productivity indices than the test patterns from the selected test patterns from the next group are swapped (paragraph [0009]).
Podder et al further teaches, FIG. 5 is a flowchart illustrating a method of reordering test patterns for increased efficiency, (please see paragraphs [0047], [0051], [0056] for additional details).
As taught by Podder et al first, group of test patterns (up to N) ranked according to their productivity index are swapped as shown in figure 5. These patterns are used to test an integrated circuit using productivity indices of test patterns and the test patterns are swapped based on their productivity index and included in the current group of test patterns.

One of the ordinary skill in the art would have been motivated to make such a modification such that the reorganizing or removing test patterns in a set of test patterns so that a higher fault coverage can be attained with test patterns that appear earlier in the set of test patterns as taught by Podder et al (paragraph [0046]).

Regarding dependent claim 16, Desineni et al (US 2009/0132976 A1), Sato et al (US 2009/0082979 A1) and Podder et al (US 20140289579 A1) and teach the method of claim 15.
Desineni et al further teaches, wherein the test patterns in the first group of tests contact all portions of the grid  (paragraph, [0039], feedback from step 225 based on feature distribution and coverage may indicate additional paths should be added with specific feature content. Feedback from steps 220, 230, 235, 240, 245, and 250 may be based on test coverage, design element coverage, fault coverage, defect type coverage, feature coverage and distribution, yield, fail counts or fail rate, sample sizes, analysis results, suspect feature [0038]; For example, step 260 may be repeated until feature distribution and coverage meets the requirements of the statistical analysis in step 245).

Regarding dependent claim 17, Desineni et al (US 2009/0132976 A1), Sato et al (US 2009/0082979 A1) and Podder et al (US 20140289579 A1) teach the method of claim 15.
identifying a third test pattern that exercises circuit paths within a third subset of the subareas ([0030] In step 230, test patterns to test the subset are created, generated, or identified (see FIG. 6 for more details). Test patterns may include existing patterns, patterns generated without knowledge of the subset, patterns generated targeting the subset, patterns optimized for the subset and subsequent analysis. The test pattern set may be made up of a combination of patterns. While it is advantageous for the same type of fault testing to be performed on different paths or sub-paths of a path, it is possible to use different fault types on different paths or sub-paths of a path. During test, not all patterns in the test pattern set may be applied to any particular integrated circuit chip); 
Regarding the limitation, determining that at least one of subareas in the third subset is excluded from the first subset and the second subset, Desineni et al further teaches (signal path selection criteria include, but are not limited to…… (viii) paths having specified areas, (ix) paths in specified regions of the chip, .. (xi) paths having specific layout patterns and (xii) paths having specific physical design environment (such as adjacent wiring), structure, feature or defect sensitivity, paragraph [0025]; existing test patterns 270 are generated during a previous step 230, 274 or 276. Alternatively, in step 272, the existing test patterns 270 are altered by optimizing for the subset, reordering, truncating, or changing expects or measures (paragraph [0041]).
Desineni et al fails to explicitly teach verbatim, including the third test pattern in a first group of tests to be applied to the integrated circuit prior to other test patterns responsive to determining that at least one of the subareas in the third subset is excluded from the first subset and the second subset.

Podder et al (US 20140289579 A1) teaches, reordering test patterns from a test pattern set used to test an integrated circuit using productivity indices of test patterns. Productivity indices are determined for the test pattern included in the test pattern set. The test pattern set includes a first test pattern and a second test pattern appearing later than the first test pattern. 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
The productivity indices for a first test pattern included in the test pattern set and a second test pattern included in the test pattern set are compared. If the productivity index of the second test pattern is higher than the productivity index of the second test pattern, the first test pattern and the second test pattern are swapped in the test pattern set so that the second test pattern appears earlier than the first test pattern in a modified test pattern set 
Podder et al further teaches, FIG. 5 is a flowchart illustrating a method of reordering test patterns for increased efficiency, (please see paragraphs [0047], [0051], [0056] for additional details). 
As taught by Podder et al, group of test patterns (up to N) ranked according to their productivity index are swapped as shown in figure 5. These patterns are used to test an integrated circuit using productivity indices of test patterns and the test patterns are swapped based on their productivity index and included in the current group of test patterns.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al by providing a method for swapping the test patterns (groups of test patterns) as taught by Podder et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the reorganizing or removing test patterns in a set of test patterns so that a higher fault coverage can be attained with test patterns that appear earlier in the set of test patterns as taught by Podder et al (paragraph [0046]).
Regarding dependent claim 18, Desineni et al (US 2009/0132976 A1), Sato et al (US 2009/0082979 A1) and Podder et al (US 20140289579 A1) teach the method of claim 15.
Desineni et al further teaches, further comprising applying the first group of tests to an integrated circuit to identify defects in the integrated circuit (element 235, figure 5).

Regarding dependent claim 19, Desineni et al (US 2009/0132976 A1), Sato et al (US 2009/0082979 A1) and Podder et al (US 20140289579 A1) teach the method of claim 17.
Sato et al (US 2009/0082979 A1) teaches, A defect analyzer has a region dividing section configured to divide a defect analyzing region of a wafer into a plurality of grid squares, the wafer having a circuit pattern formed thereon, a pattern feature quantity extracting section configured to extract a pattern feature quantity based on design data of the circuit pattern for each of the grid squares, a region classifying section configured to classify the plurality of grid squares into a plurality of groups based on the pattern feature quantities, a defect coordinate matching section configured to match defect information having been detected in the defect analyzing region with the defect analyzing region, a defect size distribution calculating section configured to calculate a defect size distribution in each of the plurality of groups, a distribution comparing section configured to compare the defect size distribution and a predetermined estimation distribution in each of the plurality of groups and calculate a difference, and a region extracting section configured to output the defect information corresponding to the group having the difference equal to or smaller than the threshold value (abstract).
Sato et al further teaches, the pattern feature quantity extracting section 13 extracts, from the pattern feature quantity storing unit 22, a pattern feature quantity having been 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Desineni et al and Podder et al by providing a grid square area taking into consideration the particle size as taught by Sato et al (paragraph [0078]).


Regarding dependent claim 20, Desineni et al (US 2009/0132976 A1), Sato et al (US 2009/0082979 A1) and Podder et al (US 20140289579 A1) teach the method of claim 14.
Desineni et al further teaches, annotating an integrated circuit definition file with location data to identify which subareas a given circuit path passes through (paragraph [0024], [0041], [0045]; In step 275, a subset test netlist from the test netlist for the entire integrated circuit (or section thereof) is created and in step 276, test patterns are generated using the subset netlist. This new set of test patterns becomes test patterns in step 271).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858